Citation Nr: 1009247	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchiectasis.

2.  Entitlement to service connection for bronchiectasis.  

3.  Entitlement to a compensable rating for residuals of 
pulmonary tuberculosis. 
	

REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Jackson, Mississippi.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in January 2010.  A transcript of the hearing is of 
record. 

In January 2010, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The merits of the Veteran's bronchiectasis and pulmonary 
tuberculosis claims are addressed in the REMAND portion of 
the decision below.  Because the Veteran is represented by a 
private attorney, the appeal is REMANDED directly to the RO 
in Jackson, Mississippi.


FINDINGS OF FACT

1.  By decision of February 2006, the Board determined that 
no new and material evidence was submitted to reopen a claim 
of entitlement to service connection for bronchiectasis and 
properly notified the Veteran of that decision. 

2.    Evidence received by VA since the February 2006 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2006 Board decision is final.  38 U.S.C.A. 
§ 7103 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  The evidence received subsequent to the February 2006 
Board decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bronchiectasis have been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's 
bronchiectasis claim and remands it for further development.  
As such, no discussion of VA's duty to notify and assist is 
necessary.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 
1326 (Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's February 2006 decision, which 
declined to reopen the Veteran's claim of entitlement to 
service connection for bronchiectasis, it is final.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  

In January 2007, the Veteran filed an application to reopen 
his claim for service connection for bronchiectasis.  As 
such, the application was received after August 29, 2001, the 
effective date of the amended version of 38 C.F.R. § 3.156(a) 
and; therefore, the amended provisions applies to this case.  
See 38 C.F.R. § 3.156(a) (2009).  The revised provisions 
provide that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  Id.  "New" 
evidence means existing evidence not previously submitted to 
agency decision makers, and "material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  

New and material evidence can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2009).  Furthermore, in 
determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans, was not altered by the 
ruling in Hodge, and continues to be binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the Board decision dated in 
February 2006.  Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the February 2006 Board 
decision included service treatment records, including a 
medical discharge due to pulmonary tuberculosis; private 
treatment records reflecting lung pathology and associated 
diagnoses, including a diagnosis for bronchiectasis, which 
resulted in a segmental resection of the right lung; the 
Veteran's statements asserting that he suffered from a lung 
disorder due to his service; lay statements from witnesses 
alleging long-standing pulmonary symptoms; medical research 
and literature; and July 1950, March 2001, December 2001, and 
June 2004 VA examination reports.

The evidence added to the record since the February 2006 
Board decision included additional statements from the 
Veteran attributing his lung problems to active duty service; 
his testimony asserting an aggravation of respiratory 
symptoms during service as well as continuity of symptoms 
since service; numerous private medical treatment reports 
reflecting continuous treatment for respiratory problems; 
medical literature indicating a causal connection between 
tuberculosis and bronchiectasis; and VA examinations of 
January 2008 and September 2008. 

The new evidence submitted has not been previously submitted 
to agency decisionmakers and is not, on the whole, cumulative 
or redundant of other evidence of record.  As such, that 
evidence is "new" under 38 C.F.R. § 3.156(a).  Turning to 
whether the new information is "material," the Board notes 
that the Veteran's claim was originally denied because the 
evidence failed to establish that his bronchiectasis was 
related to service or his service-connected pulmonary 
tuberculosis.  As the new evidence establishes that the 
Veteran has current respiratory disorder for which he has 
provided competent statements of continuing symptomatology 
since service, as well as medical literature indicating that 
bronchiectasis has been medically associated with 
tuberculosis, the Board finds that the new information is 
neither duplicative nor cumulative and has a significant 
bearing on whether his disorder may be related to either his 
service or his service-connected tuberculosis.  As such, it 
raises a reasonable possibility of substantiating the claim.  

Thus, as the evidence associated with the claims file is both 
new and material, the Veteran's claim for entitlement to 
service connection for bronchiectasis is reopened.  The 
appeal is allowed to this extent only.  Having found that the 
claim should be reopened, the Board will address the merits 
of the Veteran's claim for service connection for 
bronchiectasis in the REMAND portion of the decision below.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bronchiectasis is granted.  The appeal is 
allowed to this extent only.  

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

With regard to the Veteran's claim for entitlement to service 
connection for bronchiectasis, the Board finds that a VA 
examination and opinion is warranted.  In this regard, it is 
first noted that the Veteran's service treatment records are 
positive for respiratory complaints and treatment.  He was 
treated for both pneumonia and inactive pulmonary 
tuberculosis in service, and an August 1944 Chest X-ray 
revealed slight infiltration, probably the result of 
pneumonitis rather than tuberculosis based upon the hilar 
locations.

Additionally, the Veteran offered competent statements 
indicating that he has experienced respiratory problems, such 
as abnormal breathing and shortness of breath, since service.  
See Hearing Transcript (T.) at p. 6; Layno v. Brown, 6 Vet. 
App. 465, 470 (1994)(a person is competent to report symptoms 
as it comes to him or her through the senses because this 
requires only personal knowledge).  

Moreover, in addition to his statements, which suggest a 
direct relationship between service and his current 
complaints, the Veteran also submitted medical literature, 
including an article from the Irish Lung Foundation, 
suggesting a medical association between pulmonary 
tuberculosis, a disease for which the Veteran is presently 
service connected, and bronchiectasis.  Thus, the evidence of 
record also contemplates the issue of entitlement to service 
connection on a secondary basis, as well.  

Further, there is no dispute that the Veteran has a current 
respiratory disorder, although the claims file contains 
differing diagnoses pertaining to his complaints.  For 
instance, the record demonstrates the following respiratory 
impressions:  inactive pulmonary tuberculosis (June 1950 VA 
Memorandum); chronic bronchitis (June 1950 VA examination); 
pulmonary infiltration, cause undetermined (August 1953 VA 
hospitalization report); bronchiectasis (November 1953 letter 
from F. H. A., M.D.); suspected emphysema (August 1969 letter 
from D. E. W., M.D.); bronchiectasis, status-post segment of 
the right lower lobe, with bronchial changes in the left lobe 
(January 1970 letter from F. H. A., M.D.); status post 
lobectomy due to "some type of developmental problem" 
(August 2000 private treatment report); prior granulomatous 
disease (June 2004 VA examination); bilateral emphysema 
(August 2008 VA Chest CT); chronic obstructive pulmonary 
disease (September 2008 VA examination); and asthmatic 
bronchitis (February 2009 private treatment report).  

Given the in-service documentation of respiratory symptoms, 
the Veteran's competent statements asserting continuity of 
symptomatology, and the evidence of record reflecting a 
current respiratory disorder, the Board finds that a new VA 
examination is needed to determine the nature and etiology of 
his current respiratory complaints.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

Lastly, once the etiology of the Veteran's respiratory 
complaints is determined, and his multiple diagnoses are 
reconciled, the Board may then also decide whether an 
increase for pulmonary tuberculosis is warranted.  To decide 
his increased-rating claim at this juncture, and without the 
benefit of knowing whether some of his respiratory complaints 
may be residuals of or otherwise related to his tuberculosis, 
would be premature.  As such, the issue of whether the 
Veteran is entitled to a compensable rating for residuals of 
pulmonary tuberculosis is inextricably intertwined with the 
adjudication of his service-connection claim.  Therefore, 
this issue must be deferred pending completion of the 
procedural development outlined below.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.   The RO is directed to schedule the 
Veteran for an appropriate VA examination 
to determine the nature and etiology of 
his respiratory disorders.  

(a)	For each diagnosed respiratory 
disability, if any, (other than 
pulmonary tuberculosis) the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the respiratory disorder is 
related to service; 

(b)	For each diagnosed respiratory 
disability, if any, (other than 
pulmonary tuberculosis) the examiner is 
requested to offer an opinion as to 
whether the respiratory disorder is 
related to his service-connected 
pulmonary tuberculosis; and

(c)	The examiner is also requested to 
evaluate the current severity of the 
Veteran's service-connected pulmonary 
tuberculosis.  In this regard, the 
examiner is directed to clearly explain 
which of the Veteran's respiratory 
symptoms are residuals associated with 
his service-connected disability. 

The examiner is directed to review the 
entire claims file and discuss the 
respiratory pathology noted in the service 
treatment records.  Additionally, the 
examiner is also directed to address the 
medical literature within the claims file.  

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

2.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


